ORDER
The Advisory Committee on Judicial Conduct having filed a presentment recommending that AGUSTIN SANCHEZ, a Judge of the Municipal Court of Union City, be publicly reprimanded for violations of Canons 7A(3) and 7C of the Code of Judicial Conduct (A Judge Shall Refrain From Political Activity), Rule 1:17 — 1(h) (prohibiting partisan political activity by all persons employed by or regularly assigned to a municipal court), Rule 1:18 (requiring judges to enforce the provisions of Rule 1:17), and Rules 2:15-8(a)(5) and (6) (engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having consented to the *333imposition of the sanction recommended by the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted, and JUDGE AGUSTIN SANCHEZ is hereby publicly reprimanded.